Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 January 2022.
Applicant’s election without traverse of Group 1 in the reply filed 24 January 2022 is acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claim 8, the limitation “a daily brush head, an advanced brush head, an interdental brush head, and an infant brush head” is not clearly defined by the claim and the specification does not 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aratani (JP2017029428).
Regarding Claim 1, Aratani teaches a functional toothbrush shaft (Ref. 1, Fig. 1, [0009]), comprising: 
a toothbrush body (Ref. 2, Fig. 1, [0009]) including a handle (Ref. 2, [0009]), a bristle head support neck (Ref 3, Fig. 1, [0009]), and a bristle head (Ref. 4, Fig. 1, [0009]); and 
at least one finger support protrusion (Ref. 9, Fig. 1, [0009]) that forms a stable resultant force  by forming at least three support points on the handle of the toothbrush body (Fig. 4, [0014]), prevents slipping of a user's fingers to increase friction ([0010]), and allows free gripping throughout 360 at any point of a cylindrical surface of the toothbrush body ([0012]).  

Regarding Claim 2, Aratani teaches the limitations of claim 1, as described above, and further teaches wherein the finger support protrusion comprises: 
a first finger support protrusion (Ref. 9, Fig. 1, [0011]) protruding from an outer circumferential surface of the handle (Fig. 1), and determining upper positions of a user's thumb and a user's index finger (Fig. 5&6, [0015]); 
a second finger support protrusion (Ref. 10, Fig. 1, [0011]) protruding determining lower positions of the user's thumb and the user's index finger (Fig. 3-5); and 
a third finger support (Ref. 11, Fig. 1, [0011]) protrusion determining a position of a user's middle finger (Fig. 3-5), 
wherein first (Ref. 5, Fig. 1, [0010]) and second support grooves (Ref. 6, Fig. 1, [0010]) allowing the user's fingers to be seated therein are provided between the first, second, and third finger support protrusions (Fig. 3-6).   

Regarding Claim 3, Aratani teaches the limitations of claim 1, as described above, and further teaches a rear round grip (Ref. 13, Fig. 1, [0011]) provided at a rear end of the handle (Fig. 2), and allowing a user's ring finger, and a user's little finger, and a user's palm to be placed and supported thereon (Fig. 5&6).

Regarding Claim 4, Aratani teaches the limitations of claim 2, as described above, and further teaches a shoulder grip (Fig. 1 annotated below) provided between a front end of the first finger support protrusion and the bristle head support neck (Fig. 1 annotated below), and allowing the user's thumb and the user's index finger to be placed thereon and prevented from slipping (one of ordinary skill in the art would be able to use their index finger and thumb on the shoulder grip).

Regarding Claim 6, Aratani teaches the limitations of claim 1, as described above, and further teaches wherein the handle and the finger support protrusion protruding outward from the handle are formed in a circular shape (Fig. 2, [0013]) to facilitate rotation.

Regarding Claim 8, Aratani teaches the limitations of claim 1, as described above, and further teaches wherein the bristle head is one selected from a daily brush head, an advanced brush head, an interdental brush head, and an infant brush head (Fig. 1, Ref. 4, [0009], Examiner interprets brush head (4) as a daily brush head).

Regarding Claim 10, Aratani teaches the limitations of claim 2, as described above, and further teaches a rear round grip (Ref. 13, Fig. 1, [0011]) provided at a rear end of the handle (Fig. 2), and allowing a user's ring finger, and a user's little finger, and a user's palm to be placed and supported thereon (Fig.5-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5  rejected under 35 U.S.C. 103 as being unpatentable over Aratani as applied to claims 1-4, 6, 8, and 10 above, and further in view of Lodato (5,956,796).
Regarding Claim 5, Aratani teaches the limitations of claim 1, as described above, but fails to teach a center of gravity of the toothbrush placed at a rear end of the handle.  Lodato teaches a toothbrush with a bristle head and handle and can be considered analogous art it is reasonably pertinent to the problem faced by the inventor to keep the bristle head off contact surfaces. Lodato further teaches wherein a center of gravity of the toothbrush body is placed at a rear end of the handle (Fig. 1, Col. 3, Line 3-8, Ref. C) so that even if a toothbrush is dropped on a floor, the handle is first brought into contact with the floor (Fig. 1 shows the toothbrush being disposed on a surface to keep the toothbrush out of contact with a surface) ; and 
the finger support protrusions form a predetermined angle (Ref. 18, Col. 3, Line 3-8, Fig. 1) with respect to bristles and the bristle head support neck is formed inclinedly (Fig. 1 shows the protrusion (D) keeps the bristle head off the floor at a predetermined angle) so that the bristles of the bristle head are prevented from contact with the floor and thus prevented from contamination due to a contact surface (Col. 1, Line 29-36).   Lodato teaches the toothbrush is constructed to keep the bristles off the ground with a combination of center of gravity and outer curved surface (Col. 3, Line 3-8).  This improves the cleanliness of the bristle head by preventing contact with contaminated surfaces.  Therefore, one of ordinary skill in the art before the effective filing date would be able to modify the handle, as taught by Aratani, with the center of gravity and finger support protrusion to form a predetermined angle, as taught by Lodato, to better prevent the bristle head from contacting a contaminated surface. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aratani as applied to claims 1-4, 6, 8, and 10 above, and further in view Kamei (JP3002260U).
Regarding Claim 7, Aratani teaches the limitations of claim 1, as described above, but fails to teach a month indicator.  Kamei teaches a toothbrush with bristle head and handle and can be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the handle, as taught by Aratani, with the month indicator, as taught by Kamei, to allow users to more easily keep track of when toothbrushes need to be replaced thereby increasing effectiveness of the toothbrush.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (2016/0374461), Walther (2015/0342332), Jimenez (2011/0314623), Little (2006/0230652), and Wieder (5,749, 116) teach a toothbrush with bristle heads, finger grooves, and a handle and can be considered analogous art because the structure is generally consistent with the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        	


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723